DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/367,015 filed 03/27/2019 and Amendment filed 06/21/2021.
Claims 1-15 remain pending in the Application. Claims 1-5 are withdrawn from the Application.  Claims 6-15 are under examination at this time.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/21/2021, with respect to claims 6-15 have been fully considered and are persuasive.  

Allowable Subject Matter
5.	Claims 6-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendment/Arguments filed 06/21/2021 (Remarks, Pages 9, 10) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: a power switch interconnected between the first node or the second node and an external load; … a microcontroller connected to the input node to receive a state signal based on the sensor signal and configured to generate a first control signal based on the state  signal; and a switch control circuit configured to control the power switch of the battery system by:-3- 114124992.4Appin No. 16/367,015Amdt date June 21, 2021Reply to Office action of March 26, 2021receiving the state  signal, the first control signal, and a fault signal indicative of an operational state of the microcontroller; generating a second control signal based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
07/06/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851